EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 48, 51-55, and 57-66 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 67, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/30/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Bailey on 08/26/2022.

The application has been amended as follows: 

CLAIM 67 is amended as follows: A hair treatment method comprising the steps of:
providing a hair treatment apparatus including:
a fluid thermal energy storage core formed from a liquid or gel material that only experiences a solidification or condensation phase change when cooled below 0°C, 
the fluid thermal energy storage core being confined in a sealed compartment of a contact housing connected to a handle, the contact housing comprising a contact surface arranged to contact hair during a treatment process, the handle being removably connected to the contact housing;
prior to use, cooling [[a]] the contact housing, together with the fluid thermal energy storage core ; 
exposing hair to be treated to the contact housing confining the thermal energy storage core to extract heat from the hair and reduce [[the]] a temperature of the hair to below 0°C. 

Add new claim 68: 
--Claim 68: The method of claim 67, wherein the fluid thermal energy storage core is a water based fluid thermal energy storage core with 3.5-15% mass of ionic additives.-- 

Add new claim 69:
--Claim 69: The method of claim 67, wherein the fluid thermal energy storage core experiences a latent heat of fusion effect between 0° and -10°C.--

Add new claim 70:
--CLAIM 70: The method of claim 67, wherein the fluid thermal energy storage core experiences a latent heat of fusion effect between -3° and -8°C.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The current claims are allowed over the prior art of record for the reasons outlined in the Board of Appeals decision mailed on 06/16/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772